DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Regarding claim 1, paragraph 3, the language is awkward due to the lack of punctuation.  The Examiner has attempted to interpret the claim language and apply prior art as best as possible.  Applicant is encouraged to review the claim language and make adjustments as needed.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recited the limitation “a plurality of computer nodes” (lines 2-3), followed by “the computer node” (line 5).  It is unclear to the Examiner from the claim language whether the singular computer node is related to the plurality of computer nodes.
Claim 5  recites the limitation "the processor of each computer”  There is insufficient antecedent basis for this limitation in the claim. A computer had not been previously recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US# 8,880,843)

Regarding claim 1, Thomas teaches a storage system having a plurality of storage nodes configured to store in a distributed manner, for each group having a plurality of data elements including user data and a redundant code based on the user data, respective data elements of the group, the storage system comprising:
a control unit (Raid Controller 109) configured to store each data element in the plurality of storage nodes based on group information including first management information that indicates a correspondence between the plurality of storage nodes (storage devices 106) and a plurality of virtual storage nodes (virtual volumes 201) [col. 4, lines 57-67; Fig. 2] and second management information indicating a correspondence between the data element and a virtual storage node that stores the data element [Fig. 3; col. 5, lines 20 – 34; the table shows the correspondence between logical units and locations of stored data; Figure 4 further demonstrates this with addressing], wherein
the control unit is configured to change, when any of the plurality of storage nodes breaks away (failed storage drive) from the storage system, a storage node configured to become a storage destination of each data element based on group information after subtraction (removal) being the group information from which a subtracted node that is the storage node having broken away has been excluded and replacement group information which represents the group information prior to the breakaway of the subtracted node in which a correspondence between the storage node and the virtual storage node as indicated by the first management information has been changed in accordance with a 

Regarding claim 2, Thomas teaches wherein the first management information is a table (Figure 3, as well as Figure 4) having, for each storage node, a record that associates identification information of the storage node with identification information of the virtual storage node corresponding to the storage node, and the control unit is configured to change the correspondence [col. 5, lines 20-34] in the table when any of the plurality of storage nodes breaks away from the storage system by replacing the identification information of the virtual storage node that corresponds to the subtracted node with identification information of a predetermined virtual storage node [as mentioned above relative to claim 1, the address mapping table is updated to correctly identify the mapping between the replacement storage device and the virtual addressing system. Figure 7, lines 24-50].

Regarding claim 3, Thomas teaches wherein the control unit is configured to generate, when a storage node is newly added to the storage system [build command, col. 7 lines 1-3], the group information in which a record associating identification information of an added node that is the added storage node with identification information of a virtual storage node that corresponds to the added node has been added to an end of the table, and when any of the plurality of storage nodes breaks away from the storage system, replace the identification information of the virtual storage node that corresponds to the subtracted node with identification information of the virtual storage node that is included in the last record of the table  [col. 10, lines 25-37, selection of a new storage device; 

Regarding claim 4, Thomas teaches wherein the control unit is configured to change a storage node configured to store each data element based on a difference between second management information of the group information after subtraction (device removal) and second management information of the replacement group information [Figure 7;  replacement storage device is configured to store reconstructed data in accordance with address remapping due to new device; col. 8, lines 24-50].

Regarding claim 5, Thomas teaches, wherein the storage system (101) is a computer system including a plurality of computer nodes (storage devices in 106) having a storage device configured to store the data element and a processor (each storage devices inherently includes at least a storage area and associated storage controller), the storage node is the computer node (each storage node can be designated as a computer node), and the control unit is constituted by the processor (RAID controller program runs on each RAID controller, col. 4, lines 47-52) of each computer (not previously recited).

Regarding claim 6, Thomas teaches wherein the storage system comprises a plurality of storage devices (106) configured to store the data element and a storage controller (RAID controller 105) configured to control read and write of data with respect to each storage device, the storage node is the storage device (each storage node is considered a storage device), and the control unit is the storage controller (RAID controller 105 encompasses RAID controller 109) [col. 4, lines 47-52].

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of Koarashi et al. teaches storage remapping, while Aruga and Cherian teach data rebuilding using parity on hot-swapped devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133